Citation Nr: 0431680	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.  He died in May 2001 and was survived by his wife (the 
appellant).  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran died in May 2001 as a result of stomach cancer.  
The appellant claims that the veteran's cancer was caused by 
his having been exposed to ionizing radiation while stationed 
aboard the USS ENTERPRISE while serving in the U.S. Navy from 
March 1965 to March 1969.  Unfortunately, the Board finds 
that additional development is needed before it can 
adjudicate this claim. 

It appears that the appellant is entitled to special 
development procedures under 38 C.F.R. § 3.311 to determine 
whether the veteran's stomach cancer may be related to 
exposure to ionizing radiation.  For a claimant to fall 
initially within the purview of § 3.311, he or she must 
satisfy four criteria: (1) The presence of a radiogenic 
disease must be "established"; (2) the person to whom the 
regulation is to apply must have had "service"; (3) the 
radiogenic disease must not have been one covered as 
presumptively service connection under § 3.307 and § 3.309 
(otherwise the claimant would be entitled to presumptive 
service connection) and must have been manifested within the 
applicable presumptive period under § 3.311(b)(5); and (4) 
the claimant must contend that the radiogenic disease was the 
result of exposure to ionizing radiation in service.  See 50 
Fed. Reg. at 15,851 ("if these minimum criteria are met, 
further consideration of the claim under proposed § 3.311(b) 
will be accorded").

When these four criteria are satisfied, VA has the obligation 
to make an "assessment" of the radiation-exposure dose 
experienced by the veteran in service, and then, dependent 
upon the result of that assessment, a further obligation to 
fulfill other developmental and procedural steps.  The 
regulation does not make clear what the "assessment" 
contemplates except to state that "a request will be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service."  § 3.311(a)(2)(iii).  

When exposure to radiation has been verified, the claim will 
be referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R.           § 
3.311(c).  When such a claim is forwarded for review, the 
Under Secretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the Under Secretary of Health.  38 
C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is "at least as likely as not" 
that the disease resulted from in-service radiation exposure 
or whether, under § 3.311(c)(1)(ii), there is "no reasonable 
possibility" that the disease resulted from in-service 
radiation exposure.

In this case, the veteran's stomach cancer falls within the 
purview of § 3.311, as stomach cancer is a radiogenic disease 
which became manifest over five years after the veteran's 
alleged exposure.  However, none of development procedures 
under § 3.311 have been accomplished.  A remand is therefore 
required to complete the necessary development under § 3.311.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must request any available 
records concerning the veteran's exposure 
to radiation while serving aboard the USS 
ENTERPRISE, including his Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained; 
any pertinent records from the Department 
of the Navy; and other records which may 
contain information pertaining to the 
veteran's radiation dose in service.  

2.  Thereafter, all such records must 
then be forwarded to the Under Secretary 
for Health for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.

3.  If the dose estimate is above zero, 
the case should be referred to the Under 
Secretary for Benefits for an advisory 
opinion consistent with the requirements 
of 38 C.F.R. § 3.311.  

4.  Thereafter, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  If her 
claim is denied, the appellant and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  Thereafter, the appellant and 
her representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




